Citation Nr: 0108755	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-46 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with generalized 
osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for depressive 
disorder, claimed as being proximately due to or the result 
of service-connected disease or injury.

3.  Entitlement to service connection for depressive 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1955 to May 
1966 and from July 1966 to November 1975.

In a September 1996 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for a heart disorder 
previously denied as organic heart disease with myocardial 
infarction.  The veteran did not thereafter file a notice of 
disagreement (NOD).  Therefore, the issue is not before the 
Board.

The veteran has claimed service connection for emphysema, 
laryngitis, and an array of other symptoms which he 
attributes to exposure to Agent Orange.  In a July 2000 
rating decision, the RO denied service connection for 
respiratory disease, sleep apnea, and depressive disorder due 
to exposure to Agent Orange.  The veteran did not thereafter 
filed a NOD.  Therefore, those issues are not before the 
Board.

The veteran has also claimed that he is entitled to 
restoration of a 40 percent rating for degenerative disc 
disease of the lumbosacral spine with generalized 
osteoarthritis.  The rating was reduced from 40 to 20 
percent, effective as of February 1, 1986.  The claim for 
restoration of the 40 percent rating is referred to the RO 
for appropriate action.



REMAND

The record shows that the veteran has applied for and has 
been granted disability benefits administered by the Social 
Security Administration (SSA).  The Board is of the opinion 
that the entire record upon which the administrative law 
judge's decision was based may be probative of the issues 
which are before the Board.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Veterans Claims Assistance Act requires VA to obtain 
relevant records held by any Federal department or agency.  
The veteran has asserted that there are additional records of 
his treatment at the Eisenhower Army Medical Center at Fort 
Gordon, Georgia.  The new law also requires VA to provide a 
medical examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran has asserted that the December 1995 orthopedic 
examination upon which his current rating for degenerative 
disc disease is partially based was inadequate.  Pursuant to 
this remand, the RO will be scheduling a VA examination.  The 
veteran is hereby notified that is his responsibility to 
report for the examination and to cooperate in the 
development of the claim.  The consequences of failure to 
report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000)

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his degenerative disc disease of the 
lumbosacral spine, depressive disorder, 
and/or sleep apnea.  The RO should take 
all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim(s) for 
SSA disability benefits, including the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
examination to assess his current 
disability from degenerative disc disease 
with osteoarthritis of the lumbosacral 
spine.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report should also cover any 
functional impairment.  The examination 
report must contain range of motion 
studies.

4.  If the veteran can obtain and submit 
evidence which supports his claim, he 
should submit such evidence to the RO.  
If there is evidence that relates sleep 
apnea or depressive disorder to service 
or a service connected disease or injury, 
he must submit that evidence.

5.  After undertaking any additional 
indicated development, the RO should 
readjudicate the claims of entitlement to 
service connection for a depressive 
disorder and sleep apnea, and an 
increased rating for degenerative disc 
disease with generalized osteoarthritis.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The RO should comply with VCAA.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


